rmrwrwmmmfwm




                                         OFFICIAL rU
                                         STATE OF TEXA:              2 w^ * g^P^^
                                                                                    7   PITNEY BOWES


                                         PENALTY FOR                 02 1M              $ @ro4lrS
                                                                     0004279596         APR 1 6   2015
P.O. BOX 12308, CAPITOL STATION
                                                                     MAILED FROM ZIP CODE 78701
    AUSTIN, TEXAS 78711


                                                                fo
                                   RE: WRs81,277s01         /sf
                                   LESLEY GEAN DAHN
                                                 TDC# 1767784